Citation Nr: 0937024	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  06-00 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for disc disease in the cervical spine.

2.  Entitlement to an initial disability rating in excess of 
10 percent for radicular neuropathy in the right upper 
extremity (major).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1985 to October 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that rating decision, the RO granted service 
connection for a cervical spine disability and right upper 
extremity radiculopathy (now characterized as radicular 
neuropathy).  The Veteran's disagreement with the ratings 
assigned these disabilities led to this appeal.  The claims 
presently on appeal stem from an April 2002 claim for service 
connection.  

In March 2009, the Board remanded the appeal in order to 
allow the Veteran's current representative to review the file 
and to clarify whether the Veteran desired a hearing.  
Subsequently, the representative submitted a statement in 
support of the appeal and clarified that the Veteran did not 
want a hearing.  

Review of the claims file reveals statements regarding the 
Veteran's inability to work due to service-connected 
disability.  The issue of entitlement to a total disability 
rating based on individual unemployability (TDIU) has not 
been adjudicated by the RO and the Board therefore has no 
jurisdiction to consider it.  Jarrell v. Nicholson, 20 Vet. 
App. 326, 332-33 (2006).  As such, this issue is REFERRED to 
the RO via the Appeals Management Center (AMC) for 
appropriate action.

The issue of an increased rating for radicular neuropathy in 
the right upper extremity is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All evidence necessary to decide the claim adjudicated on 
the merits has been obtained; the Veteran has been provided 
notice of the evidence necessary to substantiate this claim 
and has been notified of what evidence he should provide and 
what evidence VA would obtain; there is no indication that 
the Veteran has evidence pertinent to this claim that he has 
not submitted to VA.

2.  Considering the former rating criteria, the Veteran's 
cervical spine disability is manifested by no more than 
slight limitation of motion, or mild intervertebral disc 
syndrome; considering the current rating criteria, the 
Veteran has more than 30 degrees of flexion and more than 170 
degrees of combined range of motion; the preponderance of the 
evidence is against a finding that the disability is 
manifested by muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; there is 
no competent evidence that the disability has caused 
incapacitating episodes, that there is ankylosis of the 
cervical spine or that there has been fracture of a vertebra.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for disc 
disease in the cervical spine have not been met.  38 U.S.C.A 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5285 to 5295 (2002), Diagnostic Codes 5235 
to 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The Veteran was issued letters in October 2003 and March 
2004.  These letters refer to a back condition.  Subsequent 
development has revealed that the complained of disability 
was of the cervical spine.  Neither the Veteran nor the 
representative have indicated any prejudice caused by the 
reference to a "back" disability to refer to the claim on 
appeal and the Board cannot locate a basis for finding 
prejudice.

The Veteran was informed about the information and evidence 
not of record that is necessary to substantiate his claim; 
the information and evidence that VA will seek to provide; 
and the information and evidence the claimant is expected to 
provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
October 2003 and March 2004 letters were issued prior the 
rating decision on appeal, and thus were timely.

With respect to the Dingess requirements, the Veteran was 
issued a letter that was dated March 2006 that included 
notice of the evidence and information needed to establish a 
disability rating and an effective date.  Although dated in 
March 2006, the letter appears to have been mailed after the 
last issued November 2006 supplemental statement of the case.  
Thus, this letter was untimely.  In cases, such as here, 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
Veteran bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden 
has not been met in this case.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
private and VA treatment records; the latter includes reports 
of VA examinations, to include an April 2006 VA examination.  
The Board finds that the VA examination of record is adequate 
for rating purposes.  See 38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim adjudicated in this decision.  Adjudication of the 
claim at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the Veteran.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The Veteran has challenged the initial 10 percent disability 
rating by seeking appellate review.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased 
rating); see also Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992) (discussing aspects of a claim for increased 
disability rating).  Separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Fenderson, 12 Vet. App. at 126.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.   Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  
With respect to the changes in the criteria for the rating of 
spine, the Board notes that in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating spine disabilities.  The 
revised rating criteria would not produce retroactive effects 
since the revised provisions affect only entitlement to 
prospective benefits.  Accordingly, VA must evaluate the 
Veteran's service-connected cervical spine disability under 
both the former and the current schedular criteria, keeping 
in mind that the revised criteria may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 (2006); VAOPGCPREC 3-
2000 (April 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003). 

Both prior to the revisions and after, all Diagnostic Codes 
regarding rating the cervical spine are located in 38 C.F.R. 
§ 4.71a.  For the period through September 22, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), a 10 percent 
evaluation was warranted for mild intervertebral disc 
syndrome.  A 20 percent evaluation was in order for moderate 
intervertebral disc syndrome, with recurring attacks.  A 40 
percent evaluation contemplated severe intervertebral disc 
syndrome, characterized by recurrent attacks with 
intermittent relief.  A 60 percent evaluation was warranted 
for pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy which 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

For the period beginning on September 23, 2002, under 
Diagnostic Code 5243, a 10 percent evaluation is warranted 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past twelve months.  A 20 percent 
evaluation contemplates intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003). 

Prior to the revision, residuals of fracture of the vertebra 
were rated under Diagnostic Code 5285.  Ankylosis of the 
cervical spine was rated under Diagnostic Code 5287.  

Limitation of motion of cervical spine was rated under 
Diagnostic Code 5290.  This Diagnostic Code provided that 
slight limitation warranted a 10 percent rating, moderate 
limitation warranted a 20 percent rating, and severe 
limitation of motion of the cervical spine warranted a 30 
percent rating.  

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 10 percent rating is warranted for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the cervical sine 
greater than 170 degrees but not greater than 335 degrees; or 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or more of the height.  
A 20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating is warranted for 
forward flexion of the cervical spine of 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  A 40 
percent rating is warranted for unfavorable ankylosis of the 
entire cervical spine.  

The code section for intervertebral disc syndrome is now 
5243, and associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to be evaluated 
separately.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Disease and Injuries of the Spine, Note (1).

Factual Background

The Veteran contends that his cervical spine disability is 
more severe than contemplated by the 10 percent ratings 
assigned to each of the two disabilities.  The in-service 
injury was due to boxing.  Although the Board remands the 
issue of an increased rating for radicular neuropathy of the 
right upper extremity, the Board will summarize the findings 
of record regarding this disability as the medical records 
discuss the cervical spine disability and the radicular 
neuropathy together.

A November 2003 VA treatment record documents that the 
Veteran had full range of motion of the joints.  The 
clinician noted that the right arm had intact reflexes, no 
sensory defect, full grip strength, but breakaway strength at 
the bicep.  The clinician found that the Veteran had neck and 
arm pain.

A November 2003 VA magnetic resonance image (MRI) revealed a 
C4-C5 arthropathy and the clinician who completed the report 
indicated that he questioned spasm.  

In a December 2003 initial evaluation record, a private 
physical therapist documented that the Veteran complained of 
neck pain and right upper extremity weakness.  The physical 
therapist noted that forwarding bending and right side 
bending were decreased 25 percent and that backward bending 
was decreased 50 percent and increased radicular symptoms.  
No other limitations on range of motion were noted.  The 
physical therapist found that objective measurements showed 
decreased cervical range of motion, increased myofascial tone 
of the right upper quadrant and positive foraminal 
compression tests.  

In a June 2004 record, another clinician wrote that the 
Veteran had weakness and pain in the right upper extremity 
that resolved after the injury.  The right upper extremity 
weakness had returned, and the Veteran had a 6 month history 
of deterioration; the Veteran had noticed weakness in the 
right upper extremity.  The clinician documented poor effort 
on examination and wrote that he was not sure how reliable 
the subjective testing was.  The clinician documented that 
the dermatomal loss was in the C5-T1 region and that the 
weakness in those corresponding areas more so than in the 
C8/T1 but there was no atrophy.  The clinician further wrote 
that the Veteran had little painful radicular symptoms 
isolated to his shoulder and scapula.  The clinician found 
that there was no need for steroids.

In another June 2004 document, the Veteran reported that his 
right shoulder was completely numb and that it was "all 
collapsing."  Examination revealed no "drift," no atrophy, 
but give-way weakness.  There was sensory impairment 
throughout the right upper extremity.  Impression was right 
upper extremity weakness, cervical radiculopathy, non-organic 
weakness and brachial plexopathy.

In a November 2004 VA psychical therapy assessment 
consultation document, a clinician wrote that the Veteran had 
some minimal muscle tightness noted with palpation as well as 
tenderness along the cervical paraspinals bilaterally.  The 
physical therapist noted that the Veteran had painful motion 
with activities of daily living.

A December 2004 VA record contains an Axis I diagnosis of 
malingering.  A December 2004 VA discharge summary record 
contains a diagnosis of malingering versus somatoform 
disorder.  There are also other psychiatric diagnoses of 
record.  The Board notes, however, that the Veteran was 
provided a November 2005 VA psychiatric examination in which 
an examiner found that the Veteran had depression due to the 
service-connected cervical spine disability.  The Veteran has 
been granted service connection for this disability.  This 
issue is not currently on appeal.

The Veteran underwent a January 2005 VA examination.  The 
clinician indicated review of the claims file.  The Veteran 
reported chronic worsening of neck pain.  The Veteran 
reported upper extremity numbness and weakness, and numbness 
in the right lower extremity.  The clinician wrote that the 
pain on the neck was localized; however, the examiner wrote 
that right sided shoulder pain, right upper extremity 
numbness and weakness was reported.  The Veteran reported 
that his strength was 50 percent diminished.  The Veteran 
reported taking medication and using a TENS unit.  During a 
flare-up, the Veteran had limitation of movement and 
functional impairment mostly due to pain, weakness and 
numbness.

The examiner wrote that there was no weight loss, fevers or 
chills.  Further, there was no bladder or bowel incontinence.  
The examiner wrote that the Veteran had occasional erectile 
dysfunction, but then wrote, essentially, that this was not a 
constant problem.

Physical examination revealed that the Veteran had normal 
gait, stance, posture, and coordination.  Range of motion 
testing reveal 0 to 45 degrees of forward flexion with some 
posterior stiffness reported; extension was from 0 to 45 
degrees with stiffness 40 to 45 degrees.  The Veteran had 
left and right lateral flexion of 0 to 45 degrees, with 
stiffness on the left side from 40 to 45 degrees.  The 
Veteran had left and right lateral rotation of 70 to 80 
degrees with stiffness and pain more reported on the left 
side.  The examiner wrote that there was no tenderness, but 
mild discomfort, and no muscle spasm.  The Veteran reported 
lack of endurance and pain limiting movement and functional 
capacity.

There was no muscle spasm.  The Veteran showed right upper 
extremity decreased sense, "decreased strength to a moderate 
degree which was not consistent."  There was no tenderness.  

Diagnoses were chronic neck pain, cervical disk disease with 
C4-5 foraminal narrowing and right upper extremity weakness, 
and facet arthropathy of C5-6 with right upper extremity 
sensorimotor radiculopathy.  The examiner did not relate a 
lower extremity disability to the service-connected cervical 
disability or provide a confirmed diagnosis of erectile 
dysfunction.

The Veteran underwent another VA examination in April 2006.  
The examiner wrote that he reviewed the claims file.  The 
Veteran reported numbness, but not pain down the right arm.  
The Veteran had, however, progressive pain in his neck.  

The examiner indicated that the Veteran had decreased 
strength.  The examiner also reported that the Veteran had 
not an any incapacitating episodes over the previous year.  
The examiner wrote that the Veteran did not have any 
increased limitation from flare-up or repetitive motion.  The 
Veteran also had no excess fatigability.  Under history, the 
examiner also indicated that the Veteran had lack of 
endurance of approximately 60 to 70 percent as compared to 
the left.  The examiner wrote that the Veteran was 
unemployable due to his history of neck disease.  The 
examiner also wrote, however, that the Veteran was able to 
drive and take care of his activities of daily living.  

Physical examination revealed that the Veteran had a normal 
gait.  The Veteran had no tenderness on palpitation of the 
cervical musculature.  The Veteran could flex the cervical 
spine to 50 degrees without pain, and extend to 30 degrees 
without pain.  The Veteran had 70 degrees of left rotation 
without pain, and 30 degrees of right rotation with pain.  
The Veteran had 15 degrees of right flexion with pain. 

The examiner reported that he held his hand actively at about 
30 degrees of flexion; when asked to shake hands, he extended 
his arm, with extension to 0 degrees.  There was no change in 
range of motion with repetitive movements.  The Veteran had 
no grip and had essentially no resistive strength and had no 
reflex in this right arm.  Diagnoses were degenerative disk 
disease and degenerative joint disease of C5-6 and C6-7, and 
decreased sensation of the right arm of a non-anatomical 
pattern.

In a May 2006 VA treatment record, a clinician made 
neurological findings.  The majority of this examination 
report focuses on this clinician's findings that, in essence, 
that Veteran was not being truthful.  He wrote that in his 
opinion the findings on the Veteran's examination were 
"functional."  The clinician wrote that he "did not feel 
[the Veteran's] pain was significant."  The clinician also 
wrote that the Veteran "tried to fool examiner's [sic] on 
his exam, but it would not work . . . ."  Diagnoses were 
polysubstance abuse and dependence, question of sociopathic 
personality, and "[d]egenerative cervical disk disease 
without nerve root or cord compression, not too 
significant."

Furthermore, several VA psychiatric treatment notes provide a 
diagnosis of malingering.  

Analysis

A review of the medical evidence indicates that the Veteran's 
cervical spine disability is symptomatic and productive of 
some functional impairment.  However, as explained below, the 
degree of impairment does not support a higher rating under 
either the former or current rating criteria for a cervical 
spine disability.  

Regarding rating the disability under the criteria for 
intervertebral disc syndrome, the preponderance of the 
evidence is against a finding that the disability is more 
than mild, and under the current criteria, there is no 
competent evidence that the disability has caused 
incapacitating episodes.  Regarding range of motion, the 
evidence indicates that the disability is manifested by no 
more than slight limitation of motion, and, considering the 
current rating criteria, the preponderance of the evidence 
shows that the Veteran has more than 30 degrees of flexion 
and more than 170 degrees of combined range of motion.  
Further, the preponderance of the evidence is against a 
finding that the disability is manifested by muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; there is no competent evidence of 
ankylosis of the cervical spine or that there has been 
fracture of a vertebra.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board finds that there is no medical evidence 
to show that pain or flare-ups of pain results in additional 
limitation of flexion or extension of the cervical spine, 
supported by objective findings, to a degree that would 
support a higher rating, nor is there medical evidence to 
show that fatigue, weakness, incoordination or any other 
symptom or sign results in such additional limitation of 
motion.  The Board notes that several VA medical personnel 
have essentially pointed out that the Veteran did not 
manifest objective findings to support his subjective 
complaints of pain and limited function.   

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  There is evidence of record regarding the 
effect of the cervical spine disability on the Veteran's 
ability to work.  The issue of entitlement to TDIU is 
referred to the RO for appropriate action.  See 38 C.F.R. 
§ 4.16.  The Board finds, however, that there is not evidence 
showing that the cervical spine disability causes marked 
interference with employment (in contrast to be unable to 
work due to the disability) or necessitated frequent 
hospitalization beyond that contemplated by the rating 
schedule.  (Emphasis added.)  In the absence of requisite 
factors, the criteria for submission for assignment of 
extraschedular ratings for this disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

The Board finds that the preponderance of the evidence is 
against the claim.  Therefore, the benefit of the doubt 
doctrine is not applicable and the claim for an initial or 
staged rating in excess of 10 percent for disc disease in the 
cervical spine must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

An initial rating in excess of 10 percent for disc disease in 
the cervical spine is denied.



REMAND

The Veteran was granted an initial 10 percent rating for 
radicular neuropathy in the right upper extremity associated 
with the service-connected cervical spine disability.  See 
38 C.F.R. § 4.71a, General Rating Formula for Disease and 
Injuries of the Spine, Note (1).  The record shows that this 
is his dominant (major) side.  

This disability is rated under Diagnostic Code 8515 by 
analogy.  See 38 C.F.R. § 4.20.  Diagnostic Code 8515 
provides ratings for paralysis of the median nerve.  
Diagnostic Code 8515 provides that mild incomplete paralysis 
is rated 10 percent disabling on the major side and 10 
percent on the minor side; moderate incomplete paralysis is 
rated 30 percent disabling on the major side and 20 percent 
on the minor side; and severe incomplete paralysis is rated 
50 percent disabling on the major side and 40 percent on the 
minor side.  Complete paralysis of the median nerve, with the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb at right angles to 
palm; flexion of wrist weakened; pain with trophic 
disturbances, is rated 70 percent disabling on the major side 
and 60 percent on the minor side.  

In the decision above, the evidence of record was summarized.  
Review of this evidence reveals conflicting evidence 
regarding the severity of the radicular neuropathy.  In this 
regard, the April 2006 VA examination report documents that 
the Veteran had no grip, essentially no resistive strength, 
and no reflex in the right arm.  Although the examiner also 
reported findings that appear to raise the issue of the 
Veteran's degree of effort, the examiner did not reconcile 
this with these findings indicative of significant functional 
impairment.  In contrast, in the May 2006 VA record, a 
clinician provided findings that the Veteran's disability was 
"not too significant" and detailed the belief that, in 
essence, the Veteran was overstating his symptoms.

In light of this conflicting evidence, the Board finds that a 
remand is necessary for additional development.  See 
38 C.F.R. § 19.9.  Upon remand, the Veteran should be 
scheduled for a VA examination during which the examiner 
thoroughly documents the Veteran's impairment caused by the 
radicular neuropathy.  That is, the examiner should seek to 
verify the effect of the organic disability.

Lastly, copies of all outstanding records of treatment, VA 
and non-VA, received by the Veteran for the service-connected 
radicular neuropathy in the right upper extremity should be 
obtained and made part of the claims file.  38 C.F.R. 
§ 3.159(c)(1)(2).

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding records 
of treatment, VA and non-VA, received 
by the Veteran for the service-
connected radicular neuropathy in the 
right upper extremity should be 
obtained and made part of the claims 
file.

2.  The AMC/RO should arrange for a 
comprehensive VA examination for the 
purpose of determining the current 
severity of the Veteran's radicular 
neuropathy.  The claims file and a copy 
of this instant decision and remand 
should be sent to the examiner and the 
examiner should review the relevant 
evidence in the claims file.  Any tests 
deemed necessary should be accomplished 
and all findings should be reported in 
detail.  The examiner should opine 
whether objective manifestations exist 
to support the Veteran's subjective 
complaints.  The physician should note 
all neurological abnormalities caused by 
radicular neuropathy in the right upper 
extremity (major) and should note 
whether or not such abnormality causes 
complete or partial paralysis, neuritis 
or neuralgia of any nerve.  If so, the 
physician should identify the nerve 
affected and describe such as mild, 
moderate, or severe.  

3.  Thereafter, the Veteran's claim for 
an increased rating must be adjudicated 
on the basis of all of the evidence of 
record and all governing legal authority.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

The purpose of this remand is to obtain evidentiary 
development.  No inference should be drawn as to the outcome 
of this matter by the actions herein requested.



______________________________________________
Leonard J. Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


